Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.  
Please change the following in the claim:

	In claim 1, line 8 from the end of claim counting upwardly, change “larger” to –longer–
The Examiner's Amendment to the record appears above, without changing the scope of the claims, is only for the purpose of resolving indefinite issue. For comparing measureable distance/length, the term “longer” should be used rather than the term “larger” (which is for comparing measureable size).  Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  Within 24 hours from receiving initial contact, the Examiner will reply via email, or telephone call, if telephone number is provided.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.   The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Drawings
	The drawings, filed on 1/15/2020, are accepted.  

Allowable Subject Matter
	Claims 1-7 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a decelerator-equipped motor unit, comprising: a worm wheel (8) which is disposed inside a wheel containment chamber (3) of a main casing unit (2) and which is rotatably supported around an axial line (Cw), a motor (9) which is secured by securing members (12) to the main casing unit (2) from a side which intersects the axial line (Cw) of the worm wheel (8) at a right angle, and in which a worm (10) which is affixed to an output shaft (9a) meshes with the worm wheel (8), a board containment chamber (5) demarcated in the main casing unit (2) so as to neighbor the wheel containment chamber (3) on one side, and a control board (15) which is disposed in the board containment chamber (5) in an attitude intersecting with an axial output shaft line (Cm) of the output shaft (9a) of the motor (9), the control board (15) being electrically connected with the motor (9) and being provided with a connector (21) which is connected with the outside on one side of the control board (15), wherein the control board (15) is electrically connected to the motor (9) by a board- side terminal (37) being provided to a motor-side site on the control board (15), and a motor-side terminal (38) of the motor (9) which is secured to the main casing unit (2) towards said side and fitted into the board-side terminal (37) from on top of a top face (37b) of the board-side terminal (37), wherein a distance (D1) between a motor-side end of the top face (37b) and the circuit board (15) is longer than a distance (D2) between a connector-side end of the top face (37b) and the circuit board (15), wherein the board-side terminal (37) includes a bottom face (37c) opposite to the top face (37b), wherein the board-side terminal (37) further includes press-fitting ends (37a) protruding from the bottom face (37c) and being press-fitted into holes formed in the control board (15) and/or the bottom face (37c) is at least partially soldered onto the control board (15).
	The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art is US 20170203722.  The prior art ref discloses a decelerator-equipped motor unit, comprising: a worm wheel(55) which is disposed inside a wheel containment chamber of a main casing unit(51) and which is rotatably supported around an axial line, a motor (30) which is secured by securing members (screws) to the main casing unit from a side which intersects the axial line of the worm wheel at the claimed features (see bolded italic font portion in the above paragraph).  Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims. 


    PNG
    media_image1.png
    735
    1414
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    1565
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834